   Case 3:20-cv-03264-D Document 26 Filed 03/25/21              Page 1 of 9 PageID 251



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JIAYSIA BLAYLOCK,                            §
                                             §
                             Plaintiff,      §
                                             § Civil Action No. 3:20-CV-3264-D
VS.                                          §
                                             §
UNITED STATES OF AMERICA,                    §
                                             §
                             Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this action under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346, the

question whether the court has subject matter jurisdiction turns on whether plaintiff has

complied with the FTCA’s “sum certain” requirement. Concluding that she has not, the court

dismisses this lawsuit without prejudice by judgment filed today.

                                               I

       On April 1, 2019 plaintiff Jiaysia Blaylock (“Blaylock”) was involved in an

automobile accident with a government-owned vehicle driven by an Army National Guard

employee who was acting within the scope of his employment.1 She now sues defendant

United States of America (the “government”) under the FTCA for various injuries and other

damages that she alleges she suffered as a result of the accident.

       On April 24, 2019 Blaylock filed an administrative tort claim with the General


       1
        Blaylock originally sued the employee in her complaint. After the government
substituted itself for the employee pursuant to a Westfall Act certification, the court granted
the government’s unopposed motion to remove the employee as a defendant.
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21            Page 2 of 9 PageID 252



Services Administration Fleet Division (“GSA”). This claim indicated that the amount of

her alleged damages was “unknown.” D. App. 5.

       Blaylock supplemented her claim in July 2019 by emailing GSA an affidavit that

provided additional details about the accident. The affidavit indicated that Blaylock had

suffered injuries in the accident and was seeking medical treatment, but it did not quantify

the damages sought.

       GSA transferred Blaylock’s administrative claim to the Army—the federal agency

whose activities gave rise to the claim.2 According to Blaylock, neither GSA nor the Army

informed her of the transfer.

       Blaylock asserts that she further supplemented her claim in June 2020 by emailing

GSA a liability demand that included medical records, bills, and a monetary damages claim.

According to the government, Blaylock did not email her liability demand to a valid GSA

email address and therefore GSA did not receive it.

       Blaylock filed this lawsuit in October 2020. In January 2021 the Army denied

Blaylock’s administrative claim. The government now moves under Fed. R. Civ. P. 12(b)(1)

to dismiss Blaylock’s action for lack of subject matter jurisdiction. It maintains that the

lawsuit is barred by sovereign immunity because Blaylock failed to present a sum certain

before she filed suit. Blaylock opposes the motion.




       2
        The date of the transfer is unclear. The government does not provide a date in its
brief, and Blaylock maintains that the government has not informed her of the date.

                                           -2-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21                Page 3 of 9 PageID 253



                                               II

       “Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred by

statute, lack the power to adjudicate claims.” Stockman v. Fed. Election Comm’n, 138 F.3d

144, 151 (5th Cir. 1998). The court “must presume that a suit lies outside this limited

jurisdiction, and the burden of establishing federal jurisdiction rests on the party seeking the

federal forum.” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). If subject

matter jurisdiction is lacking, the court must dismiss the suit. See Stockman, 138 F.3d at 151.

       A party can challenge subject matter jurisdiction by making a facial attack or a factual

attack. See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. May 1981). A party can

make a factual attack on subject matter jurisdiction by submitting evidence, such as affidavits

or testimony. See id.; IBEW-NECA Sw. Health & Benefit Fund v. Winstel, 2006 WL 954010,

at *1 (N.D. Tex. Apr. 12, 2006) (Fitzwater, J.) (citing id.). If the movant provides evidence

factually attacking subject matter jurisdiction, the nonmovant must submit evidence and

prove by a preponderance of the evidence that the court has jurisdiction. See Paterson, 644

F.2d at 523.

       Here, the government mounts a factual attack, based on affidavits and other

documents, asserting that the court lacks subject matter jurisdiction due to Blaylock’s failure

to present a sum certain before filing suit. Blaylock must therefore show by a preponderance

of the evidence that the court has subject matter jurisdiction.




                                             -3-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21             Page 4 of 9 PageID 254



                                             III

                                             A

       The government contends that the court must dismiss this suit for lack of subject

matter jurisdiction because Blaylock’s action is barred by sovereign immunity. According

to the government, Blaylock has failed to exhaust her administrative remedies, a prerequisite

to the government’s waiver of sovereign immunity under the FTCA. The government

maintains that Blaylock failed to exhaust her administrative remedies because she did not

present a sum certain to the GSA or the Army.

       Blaylock responds that she satisfied the sum certain requirement in her June 2020

liability demand, which included her medical records, bills, and the monetary value of her

damages. Alternatively, Blaylock maintains that the court should dismiss her lawsuit without

prejudice if it grants the government’s motion.

       The government counters that Blaylock’s liability demand does not satisfy the sum

certain requirement because GSA never received it. According to the government, it is not

enough that a sum certain was sent to an administrative agency; it must be received by the

agency. In support of its assertion that GSA did not receive Blaylock’s liability demand, the

government presents the affidavits of two GSA employees who aver that Blaylock did not

email the liability demand to a valid GSA email address.

                                             B

       “Under the doctrine of sovereign immunity, [Blaylock] cannot sue the government

without its permission.” Maibie v. United States, 2008 WL 4488982, at *3 (N.D. Tex. Oct.

                                            -4-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21              Page 5 of 9 PageID 255



7, 2008) (Fitzwater, C.J.) (citing United States v. Mitchell, 463 U.S. 206, 212 (1983)).

“Absent such consent, any suit brought against the United States must be dismissed for lack

of subject matter jurisdiction.” Id. (citing Truman v. United States, 26 F.3d 592, 594 (5th

Cir. 1994)).   “Waivers of sovereign immunity should be strictly construed, and all

ambiguities should be resolved in favor of the sovereign.” Id. (citing U.S. Dep’t of Energy

v. Ohio, 503 U.S. 607, 615 (1992)).

       “The FTCA grants a limited waiver of sovereign immunity for tort suits brought

against the United States or its agencies.” Pleasant v. U.S. ex rel. Overton Brooks Veterans

Admin. Hosp., 764 F.3d 445, 448 (5th Cir. 2014) (per curiam) (citing 28 U.S.C. §§ 2674,

2679(a)). As a prerequisite to the government’s waiving its sovereign immunity under the

FTCA, the plaintiff’s “claim must be presented to the appropriate federal agency and be

finally denied by the agency in writing.” Id. (citing 28 U.S.C. § 2675(a)).3 A plaintiff

satisfies § 2675(a)’s presentment requirement “when the agency is given sufficient written

notice to commence investigation and the claimant places a value on the claim.” Id. (quoting

Transco Leasing Corp. v. United States, 896 F.2d 1435, 1442, amended on other grounds,

905 F.2d 61 (5th Cir. 1990)).

       The requirement that the plaintiff place a value on her claim is known as the “sum


       3
         Blaylock filed this lawsuit before the Army denied her administrative claim. “The
failure of an agency to make final disposition of a claim within six months after it is filed
shall, at the option of the claimant any time thereafter, be deemed a final denial of the claim
for purposes of this section.” 28 U.S.C. § 2675(a). But because the court concludes that
dismissal is proper on other grounds, it need not consider whether Blaylock satisfied the
final-agency-denial requirement before filing suit.

                                             -5-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21               Page 6 of 9 PageID 256



certain” requirement. See Montoya v. United States, 841 F.2d 102, 104 (5th Cir. 1988)

(stating that an action under the FTCA is barred unless the appropriate agency receives, inter

alia, “a monetary claim in a sum-certain”); see also Martinez v. United States, 728 F.2d 694,

697 (5th Cir. 1984) (“[P]resentation of a claim including ‘a sum certain’ is a jurisdictional

requirement, absent compliance with which the courts have no jurisdiction to entertain the

suit under the [FTCA].”). The justification for the sum certain requirement “is that it furthers

statutory goals of settlement determinations and efficient processing of claims by agencies.”

Martinez, 728 F.2d at 697.

                                               C

       The court therefore turns to the question whether Blaylock has satisfied the sum

certain requirement. Because Blaylock concedes that the original claim that she filed with

GSA did not include a sum certain, the dispositive issue is whether her June 2020 liability

demand satisfies the sum certain requirement. The court concludes that it does not because

she has not proved by a preponderance of the evidence that the government received it. See

Patterson, 644 F.2d at 523 (holding that the nonmovant in a factual attack must prove by a

preponderance of the evidence that the court has subject matter jurisdiction).

       “[E]vidence of mailing” does not satisfy the presentment requirement because “[a]

claim is not presented until received.” Bailes v. United States, 988 F.2d 1209, at *1 (5th Cir.

1993) (per curiam) (unpublished).4 Although the plaintiff in Bailes presented evidence that


       4
       Under 5th Cir. R. 47.5.3, “[u]npublished opinions issued before January 1, 1996, are
precedent.”

                                             -6-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21              Page 7 of 9 PageID 257



his “claim had been mailed,” he failed to refute the government’s affidavits that it had not

received his claim. Id. The Fifth Circuit therefore concluded that summary judgment against

the plaintiff was proper because he had not satisfied his burden of proving presentment. Id.

       Similarly, evidence that a plaintiff mailed his claim to a government agency has been

held not to satisfy the burden of proving presentment, and to warrant dismissal under Rule

12(b)(1) for lack of subject matter jurisdiction, where the government presented declarations

that it had not received the claim. See Barber v. United States, 642 Fed. Appx. 411, 414 (5th

Cir. 2016) (per curiam) (citing id.).

       In the instant case, Blaylock has presented evidence that she sent a liability demand

that included a sum certain, but she has not refuted the government’s affidavits that GSA did

not receive her liability demand because she did not send it to a valid GSA email address.

Blaylock has therefore failed to meet her burden of proving that the she presented a sum

certain to the appropriate administrative agency before filing suit. See, e.g., id. Because the

government’s waiver of sovereign immunity under the FTCA is contingent on the plaintiff’s

first presenting a sum certain to the appropriate administrative agency, this court lacks

subject matter jurisdiction over Blaylock’s action. See Montoya, 841 F.2d at 104; Martinez,

728 F.2d at 697. The court therefore grants the government’s Rule 12(b)(1) motion to

dismiss Blaylock’s action.

                                              D

       The court next considers whether to dismiss Blaylock’s suit with or without prejudice.

When a district court lacks jurisdiction over a plaintiff’s action under the FTCA, it is

                                             -7-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21             Page 8 of 9 PageID 258



“without authority to dismiss the claims with prejudice because ‘[a] dismissal with prejudice

is a final judgment on the merits’ of a case.” Campos v. United States, 888 F.3d 724, 738

(5th Cir. 2018) (alteration in original) (quoting Brooks v. Raymond Dugat Co., 336 F.3d 360,

362 (5th Cir. 2003)) (dismissing FTCA claim without prejudice for lack of subject matter

jurisdiction after holding that sovereign immunity had not been waived); see also Nevarez

Law Firm, P.C. v. Dona Ana Title Co., 708 Fed. Appx. 186, 187 (5th Cir. 2018) (per curiam)

(“[T]o dismiss with prejudice under Rule 12(b)(1) is to disclaim jurisdiction and then

exercise it.” (citation omitted)). Accordingly, the court concludes that Blaylock’s action

should be dismissed without prejudice.5 Subject to Blaylock’s complying with the applicable

statute of limitations, this dismissal does not preclude her from filing another lawsuit based

on the April 1, 2019 accident.6




       5
        This court has previously held that when “the bar of sovereign immunity is
absolute”—i.e., the jurisdictional defect cannot be corrected—“[d]ismissal with prejudice is
proper.” Maibie, 2008 WL 4488982, at *3-4 (citing Henry v. United States, 2006 WL
3780878, at *5 n.2 (N.D. Tex. Dec. 26, 2006) (Fitzwater, J.)). But the government does not
assert that sovereign immunity is an absolute bar to Blaylock’s claim, nor does it oppose
Blaylock’s request that the court dismiss this action without prejudice.
       6
      Blaylock is not precluded from bringing another suit, provided she complies with the
FTCA, including its requirements for presenting her claim and filing suit.


                                            -8-
   Case 3:20-cv-03264-D Document 26 Filed 03/25/21           Page 9 of 9 PageID 259



                                       *     *    *

      For the reasons explained, the court dismisses this action without prejudice by final

judgment filed today.

      SO ORDERED.

      March 25, 2021.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                            -9-
